Citation Nr: 0300320	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to May 25, 1999 for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active duty service from September 1971 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2000 decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which granted the 
veteran's claim for a nonservice-connected pension, and 
assigned an effective date of May 25, 1999.  The veteran 
appealed, requesting an earlier effective date.  In March 
2001, the RO denied the veteran's claim for an effective 
date prior to May 25, 1999 for his nonservice-connected 
pension.   

A review of the veteran's substantive appeal, received in 
May 2001, shows that he requested a hearing before a 
Member of the Board at the RO.  In June 2002, the RO sent 
the veteran notice that a hearing was scheduled on July 
19, 2002.  The veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.  


FINDINGS OF FACT

1.  A claim for a nonservice-connected pension was 
received on May 25, 1999.  

2.  In August 2000, the RO granted the veteran's claim for 
a nonservice-connected pension, with an effective date of 
May 25, 1999.


CONCLUSION OF LAW

The earliest date that the veteran is entitled to 
nonservice-connected pension is May 25, 1999.  38 U.S.C.A. 
§§ 5103(a), 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.109, 3.158, 3.400(b)(1)(ii) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the 
criteria for an effective date prior to May 25, 1999 for 
nonservice-connected pension have been met.  The outcome 
of this claim rests upon a matter of fact, specifically, 
the date of receipt of the veteran's claim.  See 38 C.F.R. 
§ 3.400.  In addition, it does not appear that there are 
any identified records which have not been obtained, and 
which are relevant to the outcome of this claim.  In this 
regard, in the appellant's brief, received in December 
2002, the veteran's representative argued that there was a 
"gap" in the claims file from 1986 to 1996, and stated, 
"If the veteran was receiving medical treatment at VAMC, 
he possibly could have filed a claim for pension based on 
VA hospital treatment records.  To cover all bases, it is 
recommended that the treatment records from the VAMC be 
secured and reviewed for possible claim with an effective 
date in 1994." (emphasis added).  However, neither the 
veteran nor his representative have identified the time 
and place of any alleged treatment, the reports of which 
could satisfy the criteria for an informal claim.  See 
generally, 38 C.F.R. § 3.157(b).  Nor have they otherwise 
asserted that any relevant evidence has not been 
associated with the claims file.  Given the foregoing, the 
Board finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The 
Board further notes that in July 2002, the RO requested 
the veteran to provide any additional evidence he wished 
to have considered in his claim, and he was given 90 days 
to respond.  There is no record of a response.  Finally, 
the Board notes that the RO's March 2001 statement of the 
case (SOC) informed the appellant of the relevant 
criteria, and that VA has complied with its notification 
requirements.  Therefore, the Board finds that there is no 
reasonable possibility that any further assistance would 
aid him in substantiating this claim, 38 U.S.C. § 5103A 
(West Supp. 2002), and that further development is not 
required.   

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  



II.  Earlier Effective Date

A review of the veteran's oral and written testimony shows 
that he essentially argues that he is entitled to an 
effective date prior to May 25, 1999 for his nonservice-
connected pension.  He asserts that an earlier effective 
date is warranted because he has had a pending claim for a 
nonservice-connected pension dated since 1974, or, in the 
alternative, since 1994.  His representative has also 
argued that an earlier effective date is warranted because 
the veteran may have received VA treatment prior to the 
effective date, such that there may be records of 
treatment which amount to an informal claim.  Therefore, 
an effective date in 1974, or 1994, for nonservice-
connected pension is requested.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

An award of disability pension may not be effective prior 
to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  

The effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, 
unless, within one year from the date on which the veteran 
became permanently and totally disabled, the veteran files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B).

The veteran filed a claim for a nonservice-connected 
pension that was received by the RO on May 25, 1999.  
 
In August 2000, the RO granted the veteran's claim, 
effective from the date of receipt.  Thus, the earliest 
date for which entitlement to a nonservice-connected 
pension could be granted is the date of receipt of the 
veteran's claim, which is May 25, 1999.  To the extent 
that the veteran's representative has argued that the 
veteran may have received VA hospital treatment, the 
reports of which may satisfy the criteria for an informal 
claim, no specific treatment has been identified, and the 
evidence does not show that either a formal or an informal 
application to reopen the claim for nonservice-connected 
was filed prior to May 25, 1999.  See 38 C.F.R. §§ 3.155, 
3.157 (2002).  The Board further notes that, although the 
veteran asserts that he has paranoid schizophrenia, there 
is no allegation or other indication the veteran was 
prevented from filing a claim earlier due to physical or 
mental incapacity.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  The Board therefore concludes that 
the RO properly assigned an effective date commensurate 
with the date that it received the veteran's claim, and 
that the correct effective date for the veteran's 
nonservice-connected pension is May 25, 1999.  


ORDER

An effective date prior to May 25, 1999 for nonservice-
connected pension is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

